DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of “a protrusion” and “a recess” as described in claim 1, and 9-12 must be shown or the feature(s) canceled from the claim(s). Currently figure 6 does not clearly show all claimed features of the protrusion and recess and their arrangement (see claims 9),   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 11 and 12 are objected to because of the following informalities:  Claims 1, 11 and 12 state, “the sloped portion”. This appears that it should state “the first sloped portion” in order to have proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (WO2017056360) in view of Lee et al. (US PG. Pub. 2020/0315003).

Regarding claim 1 – Kato teaches a ceramic copper circuit board (figs. 2-3, 1 [page 6] Kato states, “circuit board 1”), comprising: a ceramic substrate (2 [page 2] Kato states, “ceramic substrate 2”); and a first copper part (3a [page 7 & page 12] Kato states, “metal plates 3a…Copper plates were used as the metal plates”) bonded to a first surface of the ceramic substrate (2) via a first brazing material part (5a [page 4] Kato states, “bonding layers 5 and 7 are formed by coating a brazing material paste on the ceramic substrate 2”), a thickness of the first copper part (3a) being 0.6 mm or more ([page 3] Kato states, “thickness of the metal plates 3 and 4 having the above characteristics is preferably 0.6 mm or more, more preferably 0.8 mm or more”), a side surface (31a) of the first copper part (3a) including a first sloped portion (figure 3 shows the side surface 31a being “sloped”), a width of the first sloped portion (see D1 in annotated figure 3 below) being not more than a specific amount (claimed structure shown in figure 3 below) of the thickness of the first copper part (the thickness of the first copper part being from 600um to 800um), the first brazing material part (5a) including a first jutting portion (6a) jutting from an end portion of the first sloped portion (claimed structure shown in figure 3), a length of the first jutting portion (6a) being not less than 0 um and not more than 200 um ([page 7] Kato states, “The protruding length L1 of the protruding portions 6a and 6b is preferably 40 um or less”), a contact angle (“theta”) between the first jutting portion (6a) and the first sloped portion being 65° or less ([page 7] Kato states, “The angle θ of the side surface 31a of the metal plate 3a and the angle θ of the side surface 31b of the metal plate 3b are set to 40 degrees or more and 84 degrees or less”), an angle of an upper end portion of the first sloped portion is 50° or more (figure 3 shows the angle between upper surface 32a and upper end of first sloped portion 31a being greater than 50°).
 	Kato does not explicitly teach wherein a width of the first sloped portion being not more than 0.5 times the thickness of the first copper part; and wherein the sloped portion includes a protrusion and a recess.
 	Lee teaches a ceramic copper circuit board (fig. 4 [paragraph 0052] Lee states, “ceramic base 120 and metal layer 140… The metal layer 140 may be made of a metal thin film or mixed metal thin film containing any one of copper (Cu) powder”) wherein a side surface (144 [paragraph 0060] Lee states, “multi-stepped protrusion 144”) of a first copper part (140) includes a first sloped portion (see sloped portion at 144), the first sloped portion including a protrusion (protrusions adjacent to recess 146) and a recess (146 [paragraph 0065] Lee states, “the metal layer 140 may have the inclined protrusion having multiple concave portions 146”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the ceramic copper circuit board having a first sloped portion as taught by Kato with the sloped portion including a protrusion and a recess as taught by Lee because Lee states, “a tapered protrusion and a multi-stepped protrusion are formed on the boundary surface of a metal layer according to an interval between the metal layer bonded to a ceramic base and a neighboring metal layer, thus increasing the bonding strength… Thus, it is possible to realize a desired thickness that minimizes the bonding stress while maintaining the bonding strength, thus preventing delamination of the metal layer from the ceramic base” [paragraph 0019 & 0150].
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the width of the first sloped portion being not more than 0.5 times the thickness of the first copper part, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Tight control of the sloped portion allows for closer pad placement that will increase the circuit density of the circuit board. Additionally a small amount of slope will create increased surface area upon the top of the copper part that can improve connection reliability between the copper part and connected component pads.

    PNG
    media_image1.png
    599
    733
    media_image1.png
    Greyscale

Regarding claim 2 – Kato in view of Lee teach the ceramic copper circuit board according to claim 1, wherein the contact angle (Kato; fig. 3, θ) is not less than 5° and not more than 60° ([page 7] Kato states, “The angle θ of the side surface 31a of the metal plate 3a and the angle θ of the side surface 31b of the metal plate 3b are set to 40 degrees or more and 84 degrees or less”).

Regarding claim 3 – Kato in view of Lee teach the ceramic copper circuit board according to claim 1, wherein the length of the first jutting portion (Kato; fig. 3, 6a) is greater than 0 um and not more than 200 um ([page 7] Kato states, “The protruding length L1 of the protruding portions 6a and 6b is preferably 40 um or less”).

Regarding claim 5 – Kato in view of Lee teach the ceramic copper circuit board according to claim 1, wherein the first brazing material part (Kato; fig. 3, 5a) includes silver, copper ([page 4] Kato states, “bonding layers 5 and 7 may contain at least one element selected from Ag(silver), Cu (copper)”), and an active metal.

Regarding claim 6 – Kato in view of Lee teach the ceramic copper circuit board according to claim 1, wherein the thickness of the first copper part (Kato; fig. 3, 3a) is 0.8 mm or more ([page 3] Kato states, “thickness of the metal plates 3 and 4 having the above characteristics is preferably 0.6 mm or more, more preferably 0.8 mm or more”), the ceramic substrate (2) is a silicon nitride substrate ([page 2] Kato states, “as a ceramic substrate having a three-point bending strength of 500 MPa or more, it is preferable to use a silicon nitride substrate”), and a thickness of the ceramic substrate is 0.4 mm or less ([page 2] Kato states, “the thickness of the ceramic substrate 20 to 0.4 mm or less”).

Regarding claim 7 – Kato in view of Lee teach the ceramic copper circuit board according to claim 1, further comprising: a second copper part (Kato; figs. 2-3, 3b) bonded to the first surface via a second brazing material part (5b), the second copper part (3b) being separated from the first copper part (3a) in a first direction along the first surface (claimed structure shown in figure 2), a distance (P) in the first direction between at least a portion of the first copper part (3a) and at least a portion of the second copper part (3b) being 2 mm or less ([page 8] Kato states, “distance P is narrowed to 1.1 mm or less, further 1.0 mm or less”).

Regarding claim 8 – Kato in view of Lee teach the ceramic copper circuit board according to claim 1, wherein the contact angle (Kato; fig. 3, θ) is not less than 5° and not more than 60° ([page 7] Kato states, “The angle θ of the side surface 31a of the metal plate 3a and the angle θ of the side surface 31b of the metal plate 3b are set to 40 degrees or more and 84 degrees or less”), the length (L1) of the first jutting portion (6a) is greater than 0 um and not more than 200 um ([page 7] Kato states, “The protruding length L1 of the protruding portions 6a and 6b is preferably 40 um or less”), the thickness of the first copper part (3a) is 0.8 mm or more ([page 3] Kato states, “thickness of the metal plates 3 and 4 having the above characteristics is preferably 0.6 mm or more, more preferably 0.8 mm or more”), the ceramic substrate (2) is a silicon nitride substrate ([page 2] Kato states, “as a ceramic substrate having a three-point bending strength of 500 MPa or more, it is preferable to use a silicon nitride substrate”), and a thickness of the ceramic substrate (2) is 0.4 mm or less ([page 2] Kato states, “the thickness of the ceramic substrate 20 to 0.4 mm or less”).

Regarding claim 9 – Kato in view of Lee teach the ceramic copper circuit board according to claim 1, wherein a plurality of the protrusions (Lee; fig. 4, protrusions shown on either side of recess 146) and a plurality of the recesses (146) are alternately provided (claimed structure shown in figure 4).
Regarding claim 10 – Kato in view of Lee teach the ceramic copper circuit board according to claim 9, wherein the first sloped portion has a wavy shape (Lee shows in figure 4 a “wavy shape”) formed by the plurality of protrusions (protrusions shown on either side of recess 146) and the plurality of recesses (146, claimed structure shown in figure 4).

Regarding claim 11 – Kato in view of Lee teach the ceramic copper circuit board according to claim 1, wherein at least a portion of the sloped portion (Kato; fig. 3, figure 3 shows the side surface 31a being “sloped”) is curved (the side surface 31a shows a “curved” structure).

Regarding claim 12 – Kato in view of Lee teach the ceramic copper circuit board according to claim 11, wherein the protrusion (Lee; fig. 4, protrusions shown on either side of recess 146) and the recess (146) are located on at least the portion of the sloped portion (figures 1-4 show a slopped portion at side 144).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

English Translation JP2010238753A disclosing a sloped portion have a protrusion and a recess.
English Translation JP H11233903 disclosing a sloped portion having an uneven surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847